  Case 3:20-cv-00261-E-BK Document 16 Filed 06/16/20              Page 1 of 1 PageID 52



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RALPH CHRISTOPHER JOHNSON,                     §
               PLAINTIFF,                      §
                                               §
V.                                             § CASE NO. 3:20-CV-0261-E-BK
                                               §
MICHAEL TOSUNI AND A AND A                     §
ENERGY OIL AND GAS, LLC,                       §
               DEFENDANTS.                     §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE

       Before the Court are the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge (Doc. No. 13). No objections were filed, although Plaintiff Ralph Christopher

Johnson has filed a second Motion for Entry of Default Judgment (Doc. No. 14). The Court has

reviewed the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       Further, because Defendant A and A Energy Oil and Gas, LLC, has not been properly

served, as explained in the Findings, Conclusions, and Recommendation, the Court DENIES the

second Motion for Entry of Default Judgment (Doc. No. 14) and VACATES the Clerk’s Entry of

Default (Doc. No. 15). See FED. R. CIV. P. 4(c).

       SO ORDERED this 16th day of June, 2020.



                                                   _________________________________
                                                   ADA BROWN
                                                   UNITED STATES DISTRICT JUDGE
